Citation Nr: 1608934	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1989 to July 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 Decision Review Officer decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in July 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In August 2013, the Veteran reported that he saw a private physician at Idaho Gastroenterology Associates that same month and that he was being scheduled for a colonoscopy with a potential referral for hemorrhoid surgery.  The Veteran noted that the doctors were affiliated with VA and that he may receive the treatment at a VA facility.

Review of the record indicates that no VA treatment records have not been associated with the record and no assistance has been provided to obtain any medical records related to the Veteran's August 2013 private medical treatment.  Therefore, further development to obtain any outstanding private and VA treatment records is in order.  

The Board notes that should the Veteran's treatment records include evidence related to the Veteran's service-connected hemorrhoids, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and is warranted.

In light of these circumstances, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. Contact the Veteran to request clarification concerning the location(s) of any private medical treatment received in connection with the aforementioned Idaho Gastroenterology Associates. 

2. The RO or the AMC should also undertake appropriate development to obtain any outstanding, pertinent evidence, to include any VA Medical Center treatment records and any relevant private treatment records identified by the Veteran. 

3. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination is warranted once any additional treatment records are received and reviewed.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




